NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4178-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DENARD C. TRAPP,

     Defendant-Appellant.
________________________

                   Submitted March 1, 2021 – Decided July 15, 2021

                   Before Judges Currier and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 18-11-
                   1516.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney for respondent (Carey J. Huff,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from his conviction of fourth-degree stalking, N.J.S.A.

2C:12, after a jury trial. He also challenges his sentence as excessive. We

affirm.

      The events that led to defendant's charges arose out of his prior ownership

of a home in Tinton Falls. He defaulted on the mortgage in 2012, and the court

entered a final judgment of foreclosure in 2014. After the property was sold at

a sheriff's sale in 2015, defendant sought unsuccessfully to stay his removal

three times. In April 2016, defendant was forcibly removed from the property.

We affirmed the trial court's order. GDBT 1 Tr. 2011-1 v. Trapp, No. A-1489-

15 (App. Div. July 5, 2017) (slip op. at 1).

      Despite these orders, the sale of the property, and defendant's removal

from the premises, he continued to return to the home. On September 12, 2016,

defendant was arrested at the property when he returned there after being

advised by law enforcement not to do so on multiple occasions. On that day,

defendant nailed a piece of plywood across the property's front door and pushed

and wrestled with officers as they attempted to handcuff him.             He was

subsequently charged with: (1) fourth-degree criminal trespass, N.J.S.A. 2C:18-

3(a); (2) third-degree resisting arrest, N.J.S.A. 2C:29-2(a)(3)(a); and (3) fourth-




                                        2                                    A-4178-18
degree aggravated assault on a law enforcement officer, N.J.S.A. 2C:12-

1(b)(5)(a).

      While defendant was out on bail and awaiting trial on the charges arising

out of the September 2016 events, the property was sold to Kevin Downey and

his girlfriend, Janine Marsico, on August 17, 2018. Because the birth of their

second child was imminent, the couple did not go to the property or move in

until September 6. On that day, Kevin, Janine, their two-year-old child, and

newborn baby were at the home when defendant knocked on their front door.

When Janine answered the door, defendant informed her the property was his

home and it was "under litigation." Defendant also gave Janine some documents

to give to her attorney.

      Although the interaction lasted only a couple of minutes, Kevin told

Janine to shut the door because he found defendant's statements "a little

concerning." Janine called the Tinton Falls Police Department who asked her

to come in and make a statement. Because the couple was returning to their

prior home to continue packing, they decided they would "take it up" the next

time they were in Tinton Falls.

      The family next returned to the property on September 9. Defendant again

appeared and rang the doorbell. When Kevin answered the door, defendant


                                      3                                  A-4178-18
reiterated that the property belonged to him and he tried to give Kevin some

documents. When Kevin refused to take the papers, defendant left. Kevin

testified that, although defendant made no threats, the conversation was "more

animated" and not "as friendly" as the first interaction. Kevin felt defendant

was becoming "more frustrated."

      These interactions left Kevin feeling "very uneasy," because he believed

defendant was not "just . . . showing up randomly" but instead was "clearly

planning it." Janine was "shaken [and] scared." Therefore, the couple again

called the police.

      Patrolman Brian Cahill responded to the call. He described Janine as

"trembling" and looking "[p]hysically upset, distressed, emotionally alarmed,

[and] nervous." According to the officer, Kevin looked "[n]ervous, . . . alarmed,

[and] stressed out." After the couple explained what had transpired, Cahill

called defendant and instructed him not to return to the property or he would be

charged with trespassing.     Defendant responded that he intended to return

because he was still receiving mail at the property. Cahill reiterated to defendant

that he could not return to the home.

      On September 14, 2018, the family returned to the property a third time

to continue moving in. As Kevin was removing his two-year-old son from the


                                        4                                    A-4178-18
car, defendant drove up to the home's mailbox, got out of his car, and began

going through the mailbox. When Kevin asked defendant what he was doing,

he replied: "Getting my mail from my mailbox. This is my house." After Kevin

asked defendant to leave, he told Kevin he was "a bitch" and to "go get a new

address." Kevin testified defendant was yelling "loud enough for the neighbors

to call the police."

        As this incident was unfolding, Janine "locked herself in the car and called

the police[.]" Defendant left when Kevin told him the police were on their way.

This interaction left the couple feeling even more fearful and uneasy and

prompted them to implement safety measures at the property such as installing

cameras, a security system, and a secure mailbox.

        The police arrested defendant the following day. He was subsequently

charged in an indictment with: (1) fourth-degree stalking, N.J.S.A. 2C:12-10;

and (2) fourth-degree criminal trespass, N.J.S.A. 2C:18-3(a). 1 He was detained

pending trial.

        In February 2019, defendant represented himself at trial on the first

indictment with standby counsel. He was convicted of third-degree resisting

arrest and sentenced to four years in prison.


1
    The State dismissed this charge prior to trial.

                                          5                                   A-4178-18
      Defendant appealed, asserting error in the conduct of the jury

deliberations. We agreed and in an unpublished opinion also issued on this date,

we vacated the conviction and sentence and remanded for a new trial. State v.

Trapp, No. A-3629-18 (App. Div. July 15, 2021).

      The trial on the stalking charge that is the subject of this appeal took place

in March 2019. Defendant again represented himself with standby counsel.

Officer Cahill testified about his visits to the property, his observations of Kevin

and Janine on September 9, and his phone call to defendant instructing him not

to come back to the home. As Cahill was explaining the reason why he called

defendant, he began to say: "At that point, due to the history at the [property],

[and] the continuous calls to the residence. . . ." The judge cut the officer off

before he could continue, advising it was "inappropriate hearsay."

      Defendant then cross-examined Cahill, inquiring whether he saw "any

documentation or anything proving it was [defendant's] house or it wasn't

[defendant's] house." Cahill responded that he had not seen any documentation,

but "speculated [it was not defendant's house] due to previous encounters and

what [he] was informed of . . . ." Cahill indicated he was referring to previous

encounters defendant "had at that residence." Cahill, on redirect, clarified that

although he personally had no interaction with defendant prior to September 9,


                                         6                                    A-4178-18
2018, other officers had informed him that defendant had previously been told

not to go to the property.

      On recross-examination, defendant continued to question Cahill about his

knowledge of the ownership of the property and whether he was aware that "[the

police] had problems with knowing the ownership of the property . . . ." When

the prosecutor objected, defendant responded, "I have documentation from

another officer who made a written report that says just that." After the judge

sustained the objection, defendant complained that "everything [he] tr[ied] to

introduce in evidence [was] objected" to. The following sidebar ensued:

            THE COURT: This is for [defendant]'s ears. You'll
            recall when I qualified him to represent himself, he said
            he was familiar with the rules. Well, clearly he's
            showing me he is not. He doesn't understand that each
            individual objection is ruled on individually based on
            its merits and there's no keeping score. It's just a matter
            of ruling on whatever it is. If he wants to go back to
            another case, he can't because it's not relevant. If he
            wants to ask this officer questions based on something
            that was brought up on the redirect, that's what he's
            limited to just like any attorney. So, that's the
            limitation.

            [DEFENDANT'S STANDBY COUNSEL]: And I
            think, Judge, it appears that . . . the door was opened
            when this officer said when he heard from other officers
            about the times that [defendant] had been at the
            property.

                   ....

                                        7                                 A-4178-18
            [THE STATE]: I would happily acknowledge I opened
            a door to some areas. However, what [defendant]'s
            trying to do is use . . . one line out of a [police] report
            which he tried to do in the previous trial with the officer
            and the officer explained that's not what's meant in that
            one statement but now he's going to try to do it with a
            different officer who doesn't know the explanation by
            the prior officer, so he's falsely misleading this jury.

            THE COURT: [Defendant] also doesn't even know
            whether this officer ever saw that report. So, we're
            going down a road that we're not going down. Let's
            move on. Next question, please, Mr. Trapp.

      Defendant, however, immediately returned to questioning Cahill about the

police report. Cahill confirmed the report was written by a Tinton Falls police

officer and, at defendant's direction, read the following line from the report:

"from January 1, 2016 to September 13, 2016, TFPD has been called to [the

property] nine times for issues pertaining to ownership of the property."

Defendant then inquired: "Pertaining to ownership of the property. And all that

time, did they ever, to your knowledge, find out who were the true owners?"

Cahill responded "no."

      The prosecutor then asked further questions of Cahill regarding the report:

            [THE STATE]: Sir, again, this is not your report,
            correct?

            [PATROLMAN CAHILL]: Correct.

            [THE STATE]: Okay. It was by Corporal Grimm?

                                        8                                  A-4178-18
[PATROLMAN CAHILL]: Yes.

[THE STATE]: An officer you work with?

[PATROLMAN CAHILL]: Yes.

[THE STATE]: Okay. It's completely unorthodox to do
this; however, [defendant] had you read one line in that
report but it's taken out of context. So, I just want to
have you finish reading the first . . . paragraph.

[PATROLMAN CAHILL]: Okay. It should be noted
that at approximately 1800 hours on September 7, 2016,
I responded to the same location for a similar-type
incident where a contractor Salvatore doing work at
that location contacted TFPD because [defendant] was
trespassing on the property. . . . During that previous
call for service [defendant] was warned for the second
time . . . that he was not allowed on the property … and
that he was trespassing by coming onto the property.

At the conclusion of that call for service, [defendant]
was advised to leave the property and did so without
incident. Also from January 1, 2016 to September 13,
2016, TFPD has been called to [the property] nine times
for issues pertaining to the ownership of the property.

[THE STATE]: Now, you don't know what that . . . last
sentence that . . . [defendant] had you read, nine times
for issues pertaining to ownership of the property, you
don't know specifically what . . . Corporal Grimm was
referring to at that point, correct?

[PATROLMAN CAHILL]: Correct.

[THE STATE]: Okay. But [there] clearly . . . were
discussions about officers [who] went to that residence



                           9                               A-4178-18
            on multiple prior occasions to let that man sitting there
            know he's trespassing on the property, correct?

            [PATROLMAN CAHILL]: Correct.

            [THE STATE]: The State has no further questions.

            [DEFENDANT]: I object to . . . the leading nature of
            that question.

            THE COURT: Overruled. Do you have any further
            questions of the officer based on that report, sir?

            [DEFENDANT]: No.

      Defendant elected to testify on his own behalf. He did not dispute that he

went to the property on the three occasions in September 2018 and interacted

with Kevin and Janine as described. He also did not dispute that Officer Cahill

called him and told him not to return to the property.        Instead, defendant

continued to dispute the legitimacy of his mortgage and the foreclosure

proceedings.

      As stated, the jury convicted defendant of the stalking charge. During the

sentencing hearing, the judge noted defendant's "five municipal court

convictions, including assault and resisting arrest, trespass, and possession of a

weapon", and that the present offense was his second indictable conviction. The

judge then recounted the "creepy" circumstances of the case and wondered how




                                       10                                   A-4178-18
"[defendant] conveniently arrive[d] at the property the days that [Kevin and

Janine] arrive[d.]"

      The judge found defendant's conduct demonstrated "a total disregard for

the law and for the [c]ourt's authority, and for the legal process." He stated

defendant "[took] no responsibility for his action[s]" and instead took the

position that the mortgage company "was not licensed to do business in . . . New

Jersey and therefore, everything they did was fraudulent", even though

defendant's statements "could not [have] be[en] further from the truth."

      In addition, the court said:

            [T]his offense was committed while . . . defendant was
            on bail, awaiting trial on [the first indictment]. . . .
            Again, being back at [the] property, failing to
            acknowledge that the bank had taken it in a lawful
            judgment and then refusing to submit to law
            enforcement when they said you are trespassing, you're
            under arrest.

      In analyzing the aggravating and mitigating factors, the judge found

aggravating factor three, the risk defendant will commit another offense,

N.J.S.A. 2C:44-1(a)(3), was applicable because defendant's criminal history

reflected "he d[id] not listen" and "[did] not respect the law." The judge also

found aggravating factor six, the extent of defendant's prior criminal record,

N.J.S.A. 2C:44-1(a)(6), was applicable due to the increasing seriousness of


                                      11                                   A-4178-18
defendant's convictions over time. In addition, the judge found aggravating

factor nine, the need for deterring defendant and others, N.J.S.A. 2C:44-1(a)(9),

because "[w]e all have a duty to submit to the law and follow the rule of law."

The judge did not find any mitigating factors.

       Because the State requested defendant be sentenced consecutively to the

four-year sentence imposed under the prior indictment, the judge turned to an

analysis of the factors enunciated under State v. Yarborough. 2         The judge

concluded defendant had committed two separate crimes as they were not

temporally related and had different victims. Therefore, the court sentenced

defendant to a term of 18 months' imprisonment to run consecutive with his prior

sentence. The court also ordered a permanent injunction barring defendant from

returning to the property or contacting Kevin and Janine directly or indirectly.

       Defendant presents the following points for our consideration:

             POINT I. THE STALKING CONVICTION MUST
             BE REVERSED BECAUSE DEFENDANT WAS
             DENIED A FAIR TRIAL BY THE STATE'S
             INTRODUCTION OF HEARSAY TESTIMONY
             THAT ALLEGED THAT THE POLICE HAD BEEN
             CALLED ON DEFENDANT ON NINE PRIOR
             OCCASIONS FOR TRESPASSING ON THE SAME
             PROPERTY INVOLVED IN THE CHARGED
             OFFENSE.


2
    100 N.J. 627, 643-44 (1985).

                                      12                                    A-4178-18
             POINT II. THE   MAXIMUM     CONSECUTIVE
             SENTENCE    IS   MANIFESTLY   EXCESSIVE,
             UNDULY     PUNITIVE,  AND   SHOULD   BE
             REDUCED.

       Defendant contends he was deprived of a fair trial because the State was

permitted to introduce hearsay evidence during Officer Cahill's testimony. He

asserts it was error for the court to allow Cahill to read to the jury the rest of the

first paragraph in the police report from which defendant had previously asked

Cahill to read a single sentence. Defendant contends this testimony portrayed

him as "predisposed to commit crime," "bore no relevance to the charged offense

of stalking", was "not accompanied by a proper limiting instruction", and

"unfairly undercut the reasonableness of [his] continued belief that he had an

ownership interest in the property, which was central to his defense." Because

there was no objection to the evidence, we review for plain error. R. 2:10-2.

       Hearsay is defined as "a statement other than one made by the declarant

while testifying at the trial or hearing, offered in evidence to prove the truth of

the matter asserted." State v. Brown, 236 N.J. 497, 522 (2019) (citing N.J.R.E.

801(c)). Hearsay may not be admitted into evidence unless it falls within one

of the exceptions provided by the rules of evidence or "other law." N.J.R.E.

802.




                                        13                                     A-4178-18
      One such exception is the invited error doctrine, which "is intended to

'prevent defendants from manipulating the system' and will apply 'when a

defendant in some way has led the court into error' while pursuing a tactical

advantage that does not work as planned." State v. Williams, 219 N.J. 89, 100

(2014) (citing State v. A.R., 213 N.J. 542, 561 (2013)). Under this "settled

principle of law, trial errors that 'were induced, encouraged or acquiesced in or

consented to by defense counsel ordinarily are not a basis for reversal on appeal

. . . .'" A.R., 213 N.J. at 561 (quoting State v. Corsaro, 107 N.J. 339, 345 (1987)).

      Here, it was defendant who elicited the testimony from Cahill that he now

claims deprived him of a fair trial. During his cross-examination of Cahill,

defendant inquired whether the officer was aware that "[the police] had

problems with knowing the ownership of the property?" When the prosecutor

objected, defendant responded that he had an officer's "written report that [said]

just that." The judge sustained the objection.

      At the subsequent sidebar, the prosecutor informed the judge that

defendant was attempting to have Cahill read a single line from another officer's

report without any context for it. The prosecutor told the judge that defendant

used the same strategy in his earlier trial on the prior charges. However, in the




                                        14                                    A-4178-18
earlier trial, the officer who authored the report was present to testify and explain

his statement. That officer had not been called as a witness in the present trial.

      The judge sustained the State's objection, saying: "[D]efendant also

doesn't even know whether [Patrolman Cahill] ever saw that report. So, we're

going down a road that we're not going down. Let's move on." However,

defendant ignored the judge's direction and immediately sought to introduce the

police report through Cahill's testimony by asking the officer to read the

following line: "from January 1, 2016 to September 13, 2016, TFPD has been

called to [the property] nine times for issues pertaining to ownership of the

property." Defendant then asked Cahill whether police were able to "find out"

who the "true owners[]" were; defendant ended his questioning after Cahill

responded "no."

      It was defendant who introduced the testimony that the police had been

called to the property on nine prior occasions when defendant was unlawfully at

the home, and the colloquy makes clear that he did so as part of a deliberate

strategy. Defendant wanted Cahill to read a single line without context from a

police report he did not write and may never have seen to support defendant's

argument that the police were unaware whether defendant was the true owner of




                                        15                                    A-4178-18
the property. Evidently, defendant employed the same strategy in his earlier

trial.

         Defendant's conduct is precisely the sort of manipulation prohibited by

the invited error doctrine. Williams, 219 N.J. at 100. Defendant not only

introduced the testimony by directing Cahill to read it but did so after the court

sustained the State's objection and told defendant to "move on." Now that

defendant's strategy proved unsuccessful, he cannot argue the testimony he

intentionally introduced deprived him of a fair trial, requiring a reversal of his

conviction.     Such a conclusion would fly in the face of the invited error

doctrine's underpinnings of "common-sense" and "considerations of fairness

. . . ." A.R., 213 N.J. at 562 (citation omitted).

         It also was not error for the court to permit the State to direct Cahill to

read the remainder of the paragraph in the police report from which defendant

asked him to read earlier. Under the doctrine of completeness, "[i]f a party

introduces all or part of a writing or recorded statement, an adverse party may

require the introduction, at that time, of any other part, or any other writing or

recorded statement, that in fairness ought to be considered at the same time."

N.J.R.E. 106. This doctrine permits further reading from a writing or the reading

of a second writing where "it is necessary to (1) explain the admitted portion,


                                         16                                   A-4178-18
(2) place the admitted portion in context, (3) avoid misleading the trier of fact,

or (4) insure a fair and impartial understanding." State v. Lozada, 257 N.J.

Super. 260, 272 (App. Div. 1992) (citation omitted).

      Here, it was proper for Cahill to read the remainder of the first paragraph

in the police report to place the statement into context. Otherwise, the jury might

have been unclear about what the writer meant by "issues pertaining to the

ownership of the property." This is particularly true because the officer who

authored the report was not in court to testify about his meaning of the phrase.

      The State objected to the use of the hearsay report. The court sustained

the objection. Nevertheless, defendant ignored the court's ruling and introduced

the testimony he now asserts is improper hearsay.          Once he elicited the

testimony, the door was open for the State to request a complete reading of the

report so the jury would hear the entire context of the statement. The invited

error doctrine prohibits defendant from now asserting his own actions as

reversible trial error.     Moreover, defendant has not demonstrated the

introduction of the statement in the police report was an error "clearly capable

of producing an unjust result" as required under Rule 2:10-2.           Defendant

admitted he went to the victims' home and property uninvited on all three




                                       17                                    A-4178-18
occasions. There was ample evidence from which a jury could find defendant

guilty of the stalking charge.

       Defendant also asserts the trial court erred in sentencing him to the

maximum lawful sentence of eighteen months' incarceration. 3 He contends his

criminal record should have only afforded aggravating factors three, six, and

nine "at most, moderate weight."         Defendant further contends the court

"overlooked clearly applicable mitigating factors", specifically his nearly twelve

years of military service and the fact that he was suffering from Parkinson's

disease.

       We are bound to uphold the trial court's sentence, even if we would have

reached a different result, unless "(1) the sentencing guidelines were violated;

(2) the aggravating and mitigating factors found . . . were not based upon

competent and credible evidence in the record; or (3) 'the application of the

guidelines to the facts . . . makes the sentence clearly unreasonable so as to shock

the judicial conscience.'" State v. Fuentes, 217 N.J. 57, 70 (2014) (quoting Roth,

95 N.J. 334, 364-65 (1984)); see also State v. Bieniek, 200 N.J. 601, 608 (2010);

State v. O'Donnell, 117 N.J. 210, 215-16 (1989). It is not required that the trial




3
    Defendant does not challenge the imposition of consecutive sentences.

                                        18                                    A-4178-18
court explicitly reject each and every factor if we can discern the reasons from

the record. Bieniek, 200 N.J. at 609.

      We are satisfied the trial court did not violate the sentencing guidelines or

impose an unreasonable sentence and its application of the aggravating and

mitigating factors was based upon competent and credible evidence in the

record.

      In finding the specific aggravating factors, the court found defendant

manifested an utter disregard for the court's authority and the rule of law before,

during, and after he was convicted. He repeatedly returned to the property

despite numerous warnings from law enforcement not to do so, resulting in two

arrests. He committed the acts underlying the present conviction while on bail

awaiting trial for a prior indictment under which he was charged with similar

conduct. The judge's finding of the aggravating factors was supported by ample

evidence in the record.

      Defendant did not request or raise any pertinent mitigating factors during

the sentencing hearing. He did not advise the court of a diagnosis of Parkinson's

disease. Before us, defendant has not specified which mitigating factors were

applicable to him. Instead, he generally asserts the judge should have weighed

his military service and Parkinson's disease against the applicable aggravating


                                        19                                   A-4178-18
factors. There is no evidence presented to support defendant's medical condition

or whether it bore any relation to his conduct. We are satisfied the judge

properly weighed the factors.

      Affirmed.




                                      20                                  A-4178-18